Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 14 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Patent Application Publication 2016/0247328, IDS), hereinafter referred as Han, in view of Xiong et al. (US Patent Application Publication 2006/0059120, IDS), hereinafter referred as Xiong.

Regarding claim 1, Han discloses an electronic device (Fig. 2) comprising: 
a memory storing one or more instructions (Fig. 2, #206); and 
a processor configured to execute the one or more instructions stored in the memory (Fig. 2, #202) to: 
analyze a meaning of a speech section in audio data included in a content being played on the electronic device (claim 1, [0063]), 
claim 1, [0064]). 
However, Han fails to explicitly disclose the device wherein analyze an object included in an image frame corresponding to the image candidate section, and identify a target section for generating the highlight image based on an analysis result of the image candidate section.  .  
However, in a similar field of endeavor Xiong discloses a method for identifying video highlights using audio-visual objects (abstract). In addition, Xiong discloses the method wherein analyze an object included in an image frame corresponding to the image candidate section (claim 1), and identify a target section for generating the highlight image based on an analysis result of the image candidate section (claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han, and analyze an object included in an image frame corresponding to the image candidate section, and identify a target section for generating the highlight image based on an analysis result of the image candidate section. The motivation for doing this is that a further target object can be identified so that the application of Han can be further extended.

Regarding claim 2 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: generate the highlight image based on the identified target section ([0058], a manual selection tool to select a video highlight), and overlap and reproduce the generated highlight image [0058], a display area to display thumbnail images of multiple portions of the sports video).  

Regarding claim 3 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: analyze sound wave characteristics of the audio data included in the content being played ([0063], such as the sounds for words “Yeah,” “Whoa,” “Yes” and sounds for loud applauses).  

Regarding claim 4 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: determine whether a predetermined keyword is included in the speech section ([0063], such as the sounds for words “Yeah,” “Whoa,” “Yes” and sounds for loud applauses).  

Regarding claim 5 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: adjust a time distance for identifying the image candidate section according to a weight of a predetermined keyword in the speech section ([0054], applies a predefined weight factor to the effective sound length associated with the video highlight).  

Regarding claim 7 (depends on claim 1), Han discloses the device wherein, when a first image candidate section in the plurality of image frames and a second image candidate section in the plurality of image frames overlap at least partially, the processor is further [0054], applies a predefined weight factor to the effective sound length associated with the video highlight; and [0063], recognizing one or more predefined voice patterns, such as the sounds for words “Yeah,” “Whoa,” “Yes” and sounds for loud applauses).  

Regarding claim 8 (depends on claim 1), Han fails to explicitly disclose the device wherein the processor is further configured to execute the one or more instructions to: detect the object included in the image frame corresponding to the image candidate section and calculate a motion variation amount of the detected object.  
However, in a similar field of endeavor Xiong discloses a method for identifying video highlights using audio-visual objects (abstract). In addition, Xiong discloses the method wherein detect the object included in the image frame corresponding to the image candidate section and calculate a motion variation amount of the detected object ([0010], detect change in motion vector direction using motion vectors and change of scores based on score text detection). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han, and detect the object included in the image frame corresponding to the image candidate section and calculate a motion variation amount of the detected object. The motivation for doing 

Regarding claim 9 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: generate the highlight image based on the identified target section, display an interface requesting a user input as to whether to display the generated highlight image when the highlight image is generated ([0058], a manual selection tool to select a video highlight), in response to the user input, overlap and reproduce the highlight image on the content being played ([0058], a display area to display thumbnail images of multiple portions of the sports video), and reset a weight of a keyword corresponding to the reproduced highlight image ([0053 – 0055], set/reset a weight factor).  

Regarding claim 10 (depends on claim 1), Han discloses the device wherein the processor is further configured to execute the one or more instructions to: control the display to display a list comprising one or more highlight images generated from the content being played ([0029], presents the video highlights to the client; [0060], selecting a theme from a list of available themes).  

Regarding claims 11 – 14 and 16 – 19, they are corresponding to claims 1 – 4 and 7 – 10, respectively, thus, they are rejected for the same reason set forth for claims 1 – 4 and 7 – 10.

.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Xiong, and in further view of John et al. (US Patent 8,966,513, IDS), hereinafter referred as John.

Regarding claim 6 (depends on claim 1), Han in view of Xiong fails to explicitly disclose the device further comprising a microphone, wherein the processor is further configured to execute the one or more instructions to: analyze external audio data input from outside the electronic device through the microphone.  
However, in a similar field of endeavor John discloses a system for processing media highlights (abstract). In addition, John discloses the system further comprising a microphone (claim 8, microphone), wherein the processor is further configured to execute the one or more instructions to: analyze external audio data input from outside the electronic device through the microphone (claim 8 and claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han, and analyze external audio data input from outside the electronic device through the microphone. The motivation for doing this is that the device can have a different configuration for control and operation so that the application of Han can be further extended.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668